F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                           SEP 24 2003
                                 TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                               Clerk

 ROSEMARY HATCHER,

               Plaintiff-Appellant,                      No. 03-6131
          v.                                      (D.C. No. CIV-03-254-HE)
 WILLIAM COLLINS, III, Oklahoma                        (W.D. Oklahoma)
 County Probate Attorney for Personal
 Representation,

               Defendant-Appellee.


                           ORDER AND JUDGMENT            *




Before EBEL , HENRY , and HARTZ , Circuit Judges.


      Plaintiff pro se Rosemary Hatcher filed suit in federal district court, raising

various challenges to the outcome of probate proceedings in Oklahoma state

court. These probate proceedings concerned the estate of Plaintiff’s mother. The

district court dismissed the action for lack of subject-matter jurisdiction, under


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument.   This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
Federal Rule of Civil Procedure 12(b)(1). Plaintiff appeals. “We review

dismissals for lack of subject matter jurisdiction de novo.” Kiowa Indian Tribe of

Okla. v. Hoover, 150 F.3d 1163, 1165 (10th Cir. 1998). Exercising jurisdiction

under 28 U.S.C. § 1291, we affirm.

       “Since federal courts are courts of limited jurisdiction, we presume no

jurisdiction exists absent an adequate showing by the party invoking federal

jurisdiction.” Karnes v. Boeing Co., 335 F.3d 1189, 1194 (10th Cir. 2003)

(internal quotation marks omitted). In her appellate brief filed August 13, 2003,

Plaintiff argues that there are grounds for both diversity jurisdiction and federal

question jurisdiction over her suit. We conclude that neither diversity jurisdiction

under 28 U.S.C. § 1332, nor federal question jurisdiction under 28 U.S.C. § 1331,

exists in this case.

       First, Plaintiff cannot satisfy one of the fundamental requirements for

diversity jurisdiction—that there be complete diversity of citizenship among the

parties. Plaintiff maintains that “[t]here is clearly diversity of citizenship”

because “the oil companies reside in the State of Kansas and Plaintiff-Appellant

resides in the State of Oklahoma.” Aplt. Br. at 1. Plaintiff does not appear to

have named the “oil companies” as defendants in this case. But even if the

companies were defendants, showing that they are citizens of a different state

than Plaintiff would not be sufficient to establish diversity jurisdiction. “A case


                                          -2-
falls within the federal district court's ‘original’ diversity ‘jurisdiction’ only if

diversity of citizenship among the parties is complete, i.e., only if there is no

plaintiff and no defendant who are citizens of the same State.” Wisconsin Dep’t

of Corr. v. Schacht, 524 U.S. 381, 388 (1998). Plaintiff has not alleged that

Defendant William Collins is a citizen of a state other than Oklahoma; indeed, the

caption of her complaint states an Oklahoma address for him.

      We also reject Plaintiff’s other proposed basis for federal jurisdiction,

which she characterizes as a “federal question.” Aplt. Br. at 1. Plaintiff’s theory

is that the state court effected a taking, in violation of the United States

Constitution, by determining that certain property interests at stake in the probate

proceedings belonged to people other than Plaintiff. This theory does not provide

a ground for reversing the district court’s ruling that it lacked subject matter

jurisdiction, because a federal district court cannot exercise jurisdiction over the

type of claim described by Plaintiff. “[U]nder [the] Rooker/Feldman abstention

doctrine, . . . a party losing in state court is barred from seeking what in substance

would be appellate review of the state judgment in a United States district court,

based on the losing party's claim that the state judgment itself violates the loser's

federal rights.” Johnson v. De Grandy, 512 U.S. 997, 1005-1006 (1994) (citing

District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983);

Rooker v. Fidelity Trust Co., 263 U.S. 413, 416 (1923)).


                                           -3-
      We determine that Plaintiff has failed to demonstrate a basis for federal

jurisdiction over this case. Accordingly, we AFFIRM the district court’s

dismissal of Plaintiff’s complaint for lack of subject-matter jurisdiction.

                                       ENTERED FOR THE COURT


                                       Harris L Hartz
                                       Circuit Judge




                                          -4-